Citation Nr: 1516659	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-17 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, including acid reflux disease and gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable evaluation for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran served in the Utah Army National Guard from August 2000 to June 2009, with active military service from July to December 2000, from March to September 2003, and from January 2005 to July 2006, and then in the United States Air Force Reserve, from which he was discharged in June 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied service connection for acid reflux disease and granted service connection for IBS, that was assigned an initial noncompensable disability rating, effective January 11, 2012.

The Board has recharacterized the Veteran's service connection claim on appeal to afford him the broadest possible consideration of his symptoms.  See e.g. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (to the effect that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In July 2014, the Veteran submitted a VA Form 21-22 electing Disabled American Veterans as his representative.  As no limitations on representation were noted, the previously existing power of attorney has been revoked.  See 38 C.F.R. 
§ 14.631(f)(1) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Veteran, through his then-authorized representative, requested a local hearing at the RO.  That request has not since been withdrawn.  Accordingly, the case is remanded for the Veteran to be scheduled for a personal hearing.  
38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the hearing before a Veterans Law Judge at the RO per his May 2014 request.  Notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

